UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7123


JARMAL ANTHONY JOYNER,

                  Petitioner - Appellant,

             v.

DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:07-cv-00602-GEC-MFU)


Submitted:    February 26, 2009             Decided:   March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jarmal Anthony Joyner, Appellant Pro Se.    Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jarmal      Anthony     Joyner      seeks    to        appeal   the   district

court’s    order   denying     relief      on    his     28    U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent   “a    substantial           showing        of    the     denial    of    a

constitutional       right.”        28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner     satisfies       this        standard        by        demonstrating          that

reasonable    jurists      would        find    that     any        assessment       of    the

constitutional     claims      by   the    district       court       is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We

have independently reviewed the record and conclude that Joyner

has not made the requisite showing.                       Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,    and     dismiss      the    appeal.         We        dispense    with       oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  DISMISSED



                                           2